FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-17757
                                                 No. 12-17758
               Plaintiff - Appellee,
                                                 D.C. No. 5:03-cv-01920-RMW
  v.                                             D.C. No. 5:09-cv-80136-RMW

MISCELLANEOUS FIREARMS,
SILENCERS AND AMMUNITION,                        MEMORANDUM*

               Defendant,

  And

KEVIN V. DUGAN,

               Real-party-in-interest -
Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In these consolidated appeals, federal prisoner Kevin V. Dugan appeals pro

se from the district court’s entry of default judgment in the government’s forfeiture

action concerning certain seized firearms, and authorizing the destruction of other

seized firearms. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

a district court’s determination of whether a party has standing to challenge a

forfeiture action. United States v. Real Property Located at 475 Martin Lane, 545
F.3d 1134, 1140 (9th Cir. 2008). We affirm.

      The district court properly determined that Dugan lacked standing to

challenge the forfeiture action because he failed to file a verified claim. See United

States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 635 (9th Cir. 2012) (setting

forth the requirements for filing a verified claim to contest a forfeiture action);

United States v. Real Property, 135 F.3d 1312, 1317 (9th Cir. 1998) (record owner

of property is not a party to forfeiture action when record owner fails to comply

with the procedural requirements for opposing forfeiture).

      The district court properly granted the government’s motion for an order

authorizing the destruction of other seized firearms, despite Dugan’s motion for

return of property under Fed. R. Crim. P. 41(g), because Dugan, as a felon, was

not entitled to return of the seized firearms. See 18 U.S.C. § 922(g) (felons are not

entitled to lawful possession of firearms or ammunition); United States v. Mills,


                                            2                                     12-17757
991 F.2d 609, 612 (9th Cir. 1993) (district court’s denial of return of seized

property is generally proper if defendant is not entitled to its lawful possession).

       Dugan’s contentions concerning the district court’s decision not to consider

various motions that Dugan filed in the forfeiture action, and the government’s

alleged fraud in the district court and on appeal, are unpersuasive.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       Dugan’s requests for a stay of these appeals, and appointment of an

investigator, all set forth in his reply brief, are denied.

       Dugan’s request for judicial notice, filed on November 25, 2013, is denied.

       Dugan’s motion to expedite his request for judicial notice, filed on March 4,

2014, is denied as moot.

       AFFIRMED.




                                             3                                    12-17757